Opinion issued November 9, 2017




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-17-00794-CV
                             ———————————
                     IN RE HAROLD GOLDBERG, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      In this mandamus proceeding, relator contends that the trial court abused its

discretion by granting a motion for new trial.1 We lack jurisdiction over the associate

judge.2


1
      The underlying case is In the Matter of the Marriage of Jennifer Karpinsky-
      Goldberg v. Harold Goldberg, cause number 2016-68107, pending in the 308th
      District Court of Harris County, Texas, the Honorable David Sydow presiding.
2
      See In re Clark, No. 01-15-00458-CV, 2015 WL 3877787, at *1 (Tex. App.—
      Houston [1st Dist.] June 23, 2015, orig. proceeding) (per curiam) (mem. op.)
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                    PER CURIAM

Panel consist of Chief Justice Radack and Justices Keyes and Brown.




      (holding that court of appeals does not have jurisdiction over associate judge). We
      note that the Texas Legislature has recently changed our mandamus jurisdiction to
      encompass associate judges. See Act of May 27, 2017, 85th Leg., R.S., ch. 1013,
      H.B. 1480, § 1 (to be codified as an amendment to TEX. GOV’T CODE ANN.
      § 22.221). However, the change in the statute applies to suits filed after September
      1, 2017. Id. § 2 (“Section 22.221(b) . . . as amended by this Act, applies only to a
      suit . . . filed on or after the effective date of this Act.”). Because the underlying
      suit was filed prior to September 1, 2017, we lack jurisdiction.
                                            2